                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 JOSE RAMOS,
       Petitioner,

           v.                                          No. 3:18-cv-01259 (VAB)

 SCOTT SEMPLE,
      Respondent.


     RULING ON MOTION TO RE-OPEN CASE AND ORDER TO SHOW CAUSE

       Jose Ramos (“Petitioner”), has moved to re-open this case and proceed under 28 U.S.C. §

2254. ECF No. 12. Consistent with the Court’s leave to re-open the case, Mr. Ramos has

complied with the Court’s filing fee requirements. ECF No. 12. On August 30, 2018, Magistrate

Judge William I. Garfinkel granted his motion to proceed in forma pauperis. ECF No. 14. On

September 11, 2018, Petitioner moved to proceed by affidavits.

       The motion to re-open therefore is GRANTED.

       Scott Semple (“Respondent”) is ORDERED to file a response addressing Mr. Ramos’s

petition for writ of habeas corpus on or before November 30, 2018.

       The Clerk of the Court and the Clerk is hereby ORDERED to serve a copy of this order

and a copy of the Amended Petition, ECF No. 12-1, and all attachments, to Mr. Semple’s

representative, Jo Anne Sulik, by e-mail, on or before November 2, 2018.

       Mr. Ramos’s earlier motion for leave to proceed under § 2254, ECF No. 11, is DENIED

as moot.

       Mr. Ramos’s motion to proceed by affidavits is DENIED without prejudice to renewal.

       The Clerk of the Court is directed to re-open this case.

       SO ORDERED at Bridgeport, Connecticut, this 29th day of October, 2018.

                                                        /s/ Victor A. Bolden
                                                     VICTOR A. BOLDEN
                                                     UNITED STATES DISTRICT JUDGE
